DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 is an exact duplicate of the limitation presented in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuno et al. (US 2015/0179680) in view of Cho et al. (US 20006/0060865).

Regarding claim 1, Tsuno discloses an organic light emitting diode display device comprising: 
a substrate (110, Fig. 3B);
a first protective layer (152, Figs. 3B, 5A) disposed on the substrate;
a conductive line (220, Figs. 3B, 5B) disposed within the recess of the first protective layer;
a second protective layer (153, Fig. 3B) disposed on the conductive line;
a first electrode (180, Fig. 3B) disposed on the second protective layer;
an organic light emitting layer disposed on the first electrode (paragraph 0135); and
a second electrode disposed on the light emitting layer (paragraph 0135),
Tsuno does not explicitly disclose a pixel defining layer disposed on the second protective layer, the pixel defining layer having an opening that exposes at least a portion of the first electrode, wherein the opening is symmetric, on a plane, with respect to a center line of the conductive line. Tsuno notes that the pixel is completed by known processes in the art (paragraph 0135). However, the use of a pixel defining layer having an opening that exposes a portion of the first electrode to form a pixel is conventional in the art and would therefore be deemed obvious to one of ordinary skill in the art at the time of filing.  To illustrate such known processes see Cho (Abstract).  Furthermore, the opening in the pixel defining layer defines the pixel and as such Tsuno discloses that the pixel (11, Fig. 3A) is symmetric, on a plane, with respect to a center line of the conductive line (220, Fig. 3A).


Regarding claim 2, Tsuno further discloses wherein the conductive line is a driving voltage line (Fig. 2).

Regarding claim 3, Tsuno further discloses wherein the conductive line is substantially straight (Figs. 3B, 7B, 8B).

Regarding claim 4, Tsuno further discloses wherein the conductive line extends in a radial direction, on a plane, with respect to a center of the first electrode (Fig. 3A).

Regarding claim 5, Tsuno further discloses wherein the conductive line has a lattice shape (17A, 18A).

Regarding claim 6, Tsuno further discloses a thin film transistor (100, Fig. 3B) disposed between the substrate and the first protective layer (Fig. 3B and paragraph 0123).

Regarding claim 7, Tsuno further discloses wherein the thin film transistor is connected to the first electrode (paragraph 0120).

Regarding claim 8, Tsuno further discloses wherein the thin film transistor is connected to the conductive line (paragraph 0120).

Regarding claim 9, Tsuno discloses that the pixel (11, Fig. 3A) is symmetric, on a plane, with respect to a center line of the conductive line (220, Fig. 3A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             	6/17/22